Citation Nr: 0701043	
Decision Date: 01/12/07    Archive Date: 01/24/07

DOCKET NO.  04-29 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
residuals of a left wrist fusion, to include a separate 
compensable rating for residual scaring.

2.  Entitlement to a compensable rating for residuals of a 
left hip bone graft, to include a separate compensable rating 
for residual scaring.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his mother



ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1994 to September 
1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

In October 2006, the veteran testified before the undersigned 
at a hearing at the RO.  A transcript of that hearing is of 
record.  The parties characterized the issues on appeal as 
they appear herein on the title page.


FINDINGS OF FACT

1.  The veteran is right hand dominant.

2.  The veteran's left (minor) wrist disorder is manifested 
by no motion of flexion, extension or ulnar or radial 
deviation of his wrist.  X-rays show a healed radial shaft 
fracture and a solid fusion of the wrist. 

3.  The objective medical evidence of record is in 
approximate balance as to whether the veteran's service-
connected left wrist disorder, including a surgical scar on 
the left wrist and forearm, warrants a separate, compensable 
disability rating.  The veteran's 12 centimeter scar over the 
dorsum of the left forearm and over the wrist is well healed, 
but somewhat tender.

4.  The veteran's postoperative residuals of a left hip bone 
graft are manifested by subjective complaints of pain with 
prolonged standing (greater than one to two hours), but there 
is no current medical evidence to show either that the 
veteran is entitled to a compensable rating or that a 
surgical scar at the left hip site causes any limitation of 
motion or functional impairment.


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 20 
percent for residuals of a left wrist fusion have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.321, 4.1, 4.7, 4.21, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code (DC) 5214 (2006).

2.  Giving the benefit of the doubt to the veteran, the 
schedular criteria for a separate 10 percent rating for a 
left wrist fusion, manifested by a tender surgical scar on 
his left wrist and forearm, have been met.  38 U.S.C.A. 
§§ 1155, 5100-5103A, 5106, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. § 4.118, DC 7804 (2006).

3.  The schedular criteria for a compensable rating for 
residuals of a left hip bone graft, to include a separate 
compensable rating for residual scaring, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.321, 3.655, 4.71a, 4.118, Diagnostic Codes 5299-5255, 
7803-7805 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran underwent a VA examination in October 2003.  
According to the examination report, the veteran fractured 
his left wrist while playing basketball while in service.  He 
had six surgeries before discharge for medical reasons.  He 
ultimately had a solid fusion of the wrist with a bone graft 
from his left hip.  Since discharge, the veteran told the 
examining physician he had no sensory or motion in his left 
wrist.  He does not use his left hand, except to assist the 
right, while barbering and has pain in the wrist, especially 
after a busy day.  

On examination, the veteran had a 12 centimeter scar over the 
dorsum of the left forearm and over the wrist that was well-
healed, but somewhat tender.  There was no motion of flexion, 
extension or ulnar or radial deviation of his wrist.  He did 
have sensation to pinprick in the fingers and hand.  He could 
flex the metacarpal phalangeal joints 90 degrees, the 
proximal interphalangeal joint (PIP) 90 degrees, and flex the 
distal interphalangeal joint (DIP) 45 degrees.  It was noted 
that two-year-old x-rays of the left wrist showed a healed 
radial shaft fracture and a solid fusion of the wrist.  The 
examiner's impression was a fracture of the left radius, an 
open reduction of the fracture of the left forearm, infection 
of the left forearm, bony fusion of the left wrist, and 
periodic pain of the left wrist.

The veteran failed to report for a VA examination scheduled 
for April 2004.  VA outpatient records for 2001-2004 show 
treatment for disorders not herein pertinent.

The veteran testified at his Board hearing in October 2006 
that the condition of his left wrist affected his work as a 
barber in that he was not as productive as he should have 
been.  (Tr. at 4).  He denied any range of motion in the left 
wrist and said his hands went numb for 10 to 12 hours a day.  
(Tr. at 4).  He no longer took daily medications for problems 
with his left hand.  (Tr. at 5).  He said scars on his wrist 
and upper and lower arm were 12 to 15 inches in length, 
painful to touch, and disfiguring.  (Tr. at 6).  The veteran 
also testified that the residuals of his left hip were 
painful all the time and that he took the same medication 
that he had for his wrist.  The left hip disorder meant for 
him that he could not stand for long hours as a barber 
normally does, nor could he run and exercise and thus gained 
weight.  He testified he also had a scar as a result of the 
bone graft that was bothered by clothing.  (Tr. at 8).  He 
said he could stand for as long as one or two hours before 
needing to sit for a rest and that the pain of his disorders 
affected him more in winter than at any other time of the 
year.  (Tr. at 9).  The veteran described his pain as 
spontaneous and pulsating.  (Tr. at 11).  He had bad grip 
strength in his left hand regardless of pain in his left 
wrist, but he could move his fingers and make a fist.  (Tr. 
at 11-12).  His wrist muscles felt like they stiffened up and 
locked up on occasion.  (Tr. at 12).  The veteran testified 
he was right handed.  (Tr. at 13).  He had spontaneous muscle 
spasms at the site of the left hip bone graft approximately 
five times a week.  (Tr. at 13).  The veteran's mother 
testified that her son was past any need for physical therapy 
and that prescription drugs kept him from functioning, and 
his functioning was already limited by his disorders.  (Tr. 
at 14-15).  


II.  Legal Analysis

A.  Duty to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) (West 2002 & Supp. 2005) became law.  
Regulations implementing the VCAA have since been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  The 
VCAA and implementing regulations apply to the case at hand, 
and the requirements therein appear to have been met.  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  Specifically, the RO has obtained records 
of treatment reported by the veteran addressing his claim.  
There is no indication from the record of additional medical 
treatment for which the RO has not obtained, or made 
sufficient efforts to obtain, corresponding records.

The Board also is satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in a letter issued in October 2003.  By this 
letter, the RO also notified the veteran of exactly which 
portion of that evidence was to be provided by him and which 
portion VA would attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In this 
letter, the veteran also was advised to submit additional 
evidence to the RO, and the Board finds that this instruction 
is consistent with the requirement of 38 C.F.R. § 3.159(b)(1) 
that VA request that a claimant provide any evidence in his 
or her possession that pertains to a claim.  

Here, the noted October 2003 "duty to assist" letter was 
issued before the appealed rating decision.  Moreover, as 
indicated above, the RO has taken all necessary steps to both 
notify the veteran of the evidence needed to substantiate his 
claim and assist him in developing relevant evidence.  All VA 
notices must be read in the context of prior, relatively 
contemporaneous communications to the appellant.  See 
Mayfield, supra.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess and 
Hartman v. Nicholson, which held that the VCAA requires the 
VA to provide the claimant with notice of missing information 
and evidence that will assist in substantiating all the 
elements of the claim.  Dingess and Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  In the Mayfield case, the Court 
addressed the meaning of prejudicial error in the context of 
the VCAA duty-to-notify.  Mayfield, supra.  Here, the Board 
finds no possibility of prejudicial error to the veteran.  As 
explained below, evidence in the record demonstrates the 
veteran is not entitled to an increased rating for either of 
his service-connected disorders, other than the residual 
wrist scar.  The effective date of the award will be subject 
to separate notice.  Therefore, any lack of notice to the 
veteran, before the VA sent a letter in March 2006 in 
compliance with Dingess, constitutes harmless error.

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).



B.  Discussion

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 (2006) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of his service-
connected disabilities, and has found nothing in the 
historical record that would lead to a conclusion that the 
current evidence of record is inadequate for rating purposes.

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities, and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2006).

Although the evaluation of a service-connected disability 
requires a review of the veteran's medical history with 
regard to that disorder, the primary concern in a claim for 
an increased evaluation for service-connected disability is 
the present level of disability.  Where entitlement to 
compensation already has been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The Board observes that the words "slight", "moderate", 
and "severe" are not defined in the Rating Schedule.  
Rather than applying a mechanical formula, the Board must 
evaluate all of the evidence to the end that its decisions 
are "equitable and just".  38 C.F.R. § 4.6.  It also should 
be noted that use of descriptive terminology such as "mild" 
by medical examiners, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 U.S.C.A. § 7104(a); 
38 C.F.R. §§ 4.2, 4.6.

Except as otherwise provided in the Rating Schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, unless the conditions 
constitute the same disability or the same manifestation.  
38 C.F.R. § 4.14; see Esteban v. Brown, 6 Vet. App. 259 
(1994).  The critical inquiry in making such a determination 
is whether any of the symptomatology is duplicative or 
overlapping; the veteran is entitled to a combined rating 
where the symptomatology is distinct and separate.  Id. at 
262.

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Inquiry also must be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability and to recognize actually painful, 
unstable, or malaligned joints, due to healed injury, as 
entitled to at least the minimum compensable rating for the 
joint.  38 C.F.R. § 4.59.

The Board recognizes that the Court, in DeLuca v. Brown, 8 
Vet. App. 202 (1995), held that, where evaluation is based on 
limitation of motion, the question of whether pain and 
functional loss are additionally disabling must be 
considered.  38 C.F.R. §§ 4.40, 4.45.  The provisions 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination, and /or impaired ability to execute skilled 
movement smoothly, and pain on movement, swelling, deformity, 
or atrophy of disuse.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight-bearing are also related considerations.  Id.  Within 
this context, a finding of functional loss due to pain must 
be supported by adequate pathology and evidenced by the 
visible behavior of the claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).

The Board notes, however, that the Court has held that § 4.40 
does not require a separate rating for pain but rather 
provides guidance for determining ratings under other 
diagnostic codes assessing musculoskeletal function.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997).


Left wrist

For VA purposes, full wrist dorsiflexion or extension is 0 to 
70 degrees.  Full wrist palmar flexion is 0 to 80 degrees.  
Full wrist ulnar deviation is 0 to 45 degrees.  Full wrist 
radial deviation is 0 to 20 degrees.  Full forearm pronation 
is from 0 to 80 degrees.  Full forearm supination is from 0 
to 85 degrees.  38 C.F.R. 4.71, Plate I (2006). 

The veteran's left wrist fusion has been rated under DC 5214 
at a 20 percent disability evaluation.  Under 38 C.F.R. § 
4.71a, DC 5214 ankylosis of the wrist when in a favorable 
position in 20 degrees to 30 degrees of dorsiflexion warrants 
a 20 percent rating when affecting the minor extremity, as 
here in this case (and 30 percent when affecting the major 
extremity).  With ankylosis in any other position, except 
favorable, a 30 percent rating is warranted when it affects 
the minor extremity (and a 40 percent rating when it affects 
the major extremity).  With unfavorable ankylosis, in any 
degree of palmar flexion, or with ulnar or radial deviation, 
a 40 percent rating is warranted when it affects the minor 
extremity (and a 50 percent rating is warranted when it 
affects the major extremity).

Ankylosis is immobility and consolidation of a joint due to 
disease, injury or surgical procedure.  Shipwash v. Brown, 8 
Vet. App. 218, 221 (1995).  Ankylosis is stiffening or 
fixation of a joint as the result of a disease process, with 
fibrous or bony union across the joint.  Dinsay v. Brown, 9 
Vet. App. 79, 81 (1996).

Consideration also has been given to the potential 
application of various other diagnostic codes.  Assignment of 
a separate rating for muscle impairment involving the forearm 
and hand under 38 C.F.R. § 4.73, Diagnostic Codes 5307-5309 
would not afford the veteran a rating in excess of 20 
percent.  The maximum allowable rating for a muscle group 
under these codes for a non-dominant hand and forearm is 30 
percent for severe impairment of the flexion of the wrist and 
fingers.  While the October 2003 VA exam shows no flexion in 
the wrist, it also showed sensation to pinprick in the 
fingers and hand.  Flexion of the metacarpal phalangeal 
joints was to 90 degrees, flexion to the PIP was to 90 
degrees, and flexion to the DIP was to 45 degrees.  This 
cannot be characterized as severe.  

No other diagnostic codes are applicable for residuals of a 
left wrist fusion.  

Moreover, the veteran, without excuse, failed to appear for a 
VA examination scheduled in April 2004 that might have 
provided additional information on which to rate the 
veteran's claim.  Regulations provide that when entitlement 
to a benefit cannot be established or confirmed without a 
current VA examination and the claimant, without good cause, 
fails to report for such examination, and the examination was 
scheduled in conjunction with a claim for increase, the claim 
shall be denied.  See e.g., 38 C.F.R. § 3.655 (2006).  

Further, in the present case, there is no objective clinical 
indication that the veteran has additional functional 
impairment which would warrant an increased rating in excess 
of 20 percent with consideration of the DeLuca factors.  The 
complaints and findings regarding pain and loss of function 
have been taken into account in the assignment of the grant 
of a 20 percent rating in this matter.  However, a rating in 
excess of 20 percent is not warranted with consideration of 
the DeLuca factors as objective evidence of painful motion 
was not consistently found and as complaints and findings are 
consistently negative for edema, instability, effusion, 
weakness, tenderness, redness, heat, or abnormal movement. 

However, this does not end the Board's discussion of this 
issue.  The medical evidence also reflects that the veteran's 
service-connected left wrist fusion includes a 12 centimeter 
scar that was well-healed, but somewhat tender, when examined 
by the VA in October 2003.

Scars that are superficial and poorly nourished with repeated 
ulceration, are tender and painful on objective 
demonstration, or that limit function of the affected part 
warrant a 10 percent rating.  See 38 C.F.R. § 4.118, 
Diagnostic Codes 7803, 7804, and 7805 (2006).

Giving the veteran the benefit of the doubt, the Board finds 
that a separate 10 percent rating is warranted for the left 
wrist and forearm scar, under DC 7804 for superficial scars, 
tender and painful upon objective demonstration.  The October 
2003 VA examination included medical evidence that 
establishes that the veteran's 12 centimeter scar over the 
left wrist and left forearm was well-healed, but somewhat 
tender.  The veteran testified in October 2006 that scars on 
his wrist and upper and lower arm were 12 to 15 inches in 
length, painful to touch, and disfiguring.  Thus, with 
resolution of reasonable doubt in the veteran's favor to this 
limited extent, the Board finds that a separate 10 percent 
rating is warranted under DC 7804 for a tender scar as a 
residual of the veteran's left wrist fusion disorder. 

The Board specifically finds that the assignment of the 10 
percent rating under DC 7804 for the scar on the left wrist 
and forearm is not duplicative or overlapping of any of the 
symptomatology for which the 20 percent rating is assigned 
under DC 5214.  The tenderness due to the left wrist surgical 
scar is not contemplated under DC 5214, and is not, in fact, 
pain on motion but tenderness to the touch.  Thus, the 
additional 10 percent disability rating under DC 7804 is 
warranted, and is not prohibited by 38 C.F.R. § 4.14 (2006).  
See also Esteban, supra.


Left hip bone graft 

This disorder is rated noncompensable under either DC 7805 or 
DC 5299-5255.  

DC 7805 provides for rating a scar based on limitation of 
function of the affected part, in this case limitation of 
function of the left hip.  This means the Board could 
consider whether the veteran might be entitled to a higher 
rating under other potentially applicable diagnostic codes, 
including Diagnostic Codes 5250-5255, which refer to 
ankylosis of the hip or limitation of motion of the thigh.  
38 C.F.R. § 4.71a.  A separate rating could be assigned for 
tender scarring.

Hyphenated diagnostic codes are used when a rating under one 
diagnostic code requires use of an additional diagnostic code 
to identify the specific basis for the evaluation assigned.  
The additional code is shown after a hyphen.  38 C.F.R. 
§ 4.27 (2006).  Here, DC 5299 refers to the general area of 
rating the joints while the more specific DC 5255 refers to 
rating impairment of the femur.

The veteran had a bone graft taken from his left hip in 
service, to repair his left wrist.  A compensable rating is 
not warranted under DC 7805 because competent probative 
evidence - namely, the October 2003 VA examination - suggests 
that the function of no part of the body is materially 
affected by this scar.  The veteran has asserted to the 
contrary, including in his October 2006 testimony at his 
Travel Board hearing.  As he is a layperson, though, his 
testimony is not considered competent medical evidence.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  The 
objective evidence from the 2003 examination, as well as 
other clinical records on file fail to objectively confirm 
any limitation of function or tender scarring.  As such, a 
compensable rating is not warranted based on the objective 
evidence on file.

In fact, the Board finds there is not competent current 
medical evidence in the file to increase the rating for 
residuals of a left hip bone graft as the veteran failed to 
report for a scars and joint examination scheduled for April 
2004.  While the October 2003 VA examination report does not 
refer specifically to any scar in the area of the left hip, 
this examination, taken with the other evidence on file, 
suggest there is no limitation of motion or other limitation 
of function caused by any scar in the left hip area.  
Explicit evidence, however, is lacking as the veteran failed 
to report for his scheduled April 2004 VA examination that 
might have provided additional information regarding the 
veteran's claim.  

Regulations provide that when entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
and the claimant, without good cause, fails to report for 
such examination, and the examination was scheduled in 
conjunction with a claim for increase, the claim shall be 
denied.  See e.g., 38 C.F.R. § 3.655 (2006).  

In fact, no new medical evidence concerning the veteran's 
service-connected left hip bone graft, or any residuals to 
the same, has been introduced in the claims file since the 
veteran filed his claim for an increased rating in September 
2003.

In light of the above, a compensable rating cannot be 
granted.  The preponderance of the evidence is against the 
claim for a compensable rating for residuals of a left hip 
bone graft, to include a separate compensable rating for a 
scar, and there is no doubt to be resolved.  38 U.S.C.A. § 
5107; 38 C.F.R. § 3.102 (2006); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1991).  

Absent significant complaint, treatment, or diagnosis 
referable to residuals of a left hip bone graft since 2002, 
the Board finds that a compensable rating is not warranted 
for this disorder.  See Chelte v. Brown, 10 Vet. App. 268 
(1997) (No current hernia disability where "records are 
devoid of any mention of complications, treatment, or any 
continuing hernia condition.").  The claim, therefore, must 
be denied.

Finally, the Board has considered whether a higher evaluation 
of the veteran's service-connected left wrist and left hip 
bone graft disorders is warranted on a extra-schedular basis 
pursuant to 38 C.F.R. § 3.321(b)(1).  The veteran testified 
in October 2006 that both disorders made him less productive 
as a barber, that he could not stand for longer than one to 
two hours without requiring a sit-down rest, and that other 
barbers handled customers when pain interfered with his own 
productivity.  However, in the absence of evidence of marked 
interference with employment (i.e., beyond that contemplated 
in the assigned evaluation), frequent periods of 
hospitalization, or evidence that the disability otherwise 
has rendered impractical the application of the regular 
schedular standards, the criteria for invoking the procedural 
actions outlined in 38 C.F.R. § 321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet App. 337 (1996).


ORDER

A rating in excess of 20 percent for residuals of a left 
wrist fusion is denied.

A separate 10 percent rating is granted for a tender surgical 
scar on the left wrist and forearm as a residual of left 
wrist fusion, subject to the laws and regulations governing 
the award of monetary benefits. 

A compensable rating for residuals of a left hip bone graft, 
to include a separate compensable rating for residual 
scaring, is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


